child custody matters, and we will not disturb the district court's custody
                  determinations absent a clear abuse of discretion."     Ellis v. Carucci, 123
                  Nev. 145, 149, 161 P.3d 239, 241 (2007). This court will not set aside
                  district court factual findings if they are supported by substantial
                  evidence.   Id. at 149, 161 P.3d at 242. The district court found that
                  appellant alienated the child from respondent, failed to correct past
                  behavioral problems, demonstrated continued poor judgment, and failed to
                  adhere to court orders. Contrary to appellant's assertions, these findings
                  are supported by substantial evidence, specifically, testimony that was
                  presented at the evidentiary hearing on the matter.        See id.   Moreover,
                  there is no indication that these findings demonstrate district court bias or
                  an improper acquiescence to the recommendation of the parenting
                  coordinator.    See NRCP 53 (providing that a court may appoint a special
                  master who will prepare a report regarding the matters submitted to
                  them). Accordingly, the district court did not abuse its discretion when it
                  concluded that the child's best interest would be served by granting
                  respondent primary physical custody and limiting appellant's legal
                  custody rights. See NRS 125.510(2); Rivero, 125 Nev. at 421, 216 P.3d at
                  221 (providing that parents need not have equal decision-making power in
                  a joint legal custody situation); Ellis, 123 Nev. at 149, 161 P.3d at 241.
                                 Appellant also argues that the district court abused its
                  discretion when it found that appellant had not complied with the terms of
                  the prior stipulated order that had conditionally granted the parties joint
                  custody provided that appellant begin counseling for herself and the child.
                  The district court relied on this finding only as an alternative reason,
                  other than changed circumstances, to entertain respondent's motion to
                  modify custody. Thus, even if appellant had fully complied with the


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ce
                stipulation's terms and had joint custody, the district court's principal
                reason for modifying custody—that doing so served the child's best
                interest—would remain unaffected.
                           Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.



                                                             CLAS
                                                           Parraguirre


                                                                                       J.



                                                                                       J.




                cc:   Hon. William S. Potter, District Judge, Family Court Division
                      Steinberg Law Group
                      Fine Law Group
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A